Case 2:21-cr-00226-JCM-NJK Document 27 Filed 08/13/21 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of Nevada
United States of America )
v. ) Case No. 2:21-cr-226-JCM-NJK
)
___ VICENTE FERRER MUNOZ-VILLANUEVA___)
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

_ Lloyd D. George United States Courthouse yo |
Place: 333 Las Vegas Blvd,, South — No: 3A

Las Vegas, NV 89101
Elayna J. Youchah, U.S. Magistrate Judge

 

‘Date and Time: August 17, 2021 at 1:30 p.m.

—___-—_

ee a 1.

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

 

 

 

 

 

 

Date: _ August 13,2021 _ CLAY ee
ie — Sie
——— ENTERED uysei PARTIES OF RECORD _ ELAYNA J. YOUCHAH, U.S. Magistrate Judge _
Printed name and title
AUG 13 2021
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: PUT

 

 

 
